Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 16, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144735 & (27)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  ____________________________________                                                                     Brian K. Zahra,
                                                                                                                      Justices
  IN RE MATTHEW T. MOROUN.
  ____________________________________
  DEPARTMENT OF TRANSPORTATION,
          Plaintiff-Appellee,
  v                                                                 SC: 144735
                                                                    COA: 308392
  DETROIT INTERNATIONAL BRIDGE                                      Wayne CC: 09-015581-CK
  COMPANY, and SAFECO INSURANCE
  COMPANY OF AMERICA,
            Defendants,
  and
  MATTHEW T. MOROUN,
             Appellant.
  ____________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the February 8, 2012 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 16, 2012                      _________________________________________
         h0313                                                                 Clerk